 

Case 3:19-cr-00630-B RETO Oe rue ozieita0 ha AOf bre PAGEID-LLQeewerrgomy,

 

 

 

ORTHERN DISTRICT OF TEXA
DALLAS DIVISION U.S. DISTRICT COURT
NORTHERN TRICT OF TEXAS

UNITED STATES OF AMERICA §

§
V. § Case No. 3:194c ORES SER

§
STEVEN DEAN ANTHONY (2) § Deputy

  

 

 

a

WAIVER OF DETENTION HEARING

I understand that I have been charged with an offense in a criminal complaint or an indictment filed in this
court, or charged with violating the terms of probation or supervised release in a petition filed in this court. A
magistrate judge has informed me of my right to a detention hearing.

I agree to waive my right to a detention hearing

nn without reservation.

but reserve my right to ask for a hearing if I am released from state custody while this case is
pending.

but reserve my right to ask for a hearing if I am able to obtain a bond from ICE while this case is
pending.

DATED this February 21, 2020.

 

 

ttorney for Defend&nt

 
